Case 1:18-cv-00448-DKW-WRP Document 143 Filed 04/20/20 Page 1 of 1                                 PageID #:
                                  6747
 AO 450 (Rev. 5/85) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                               DISTRICT OF HAWAII

  MICHAEL C. GREENSPON                                     JUDGMENT IN A CIVIL CASE

                  Plaintiff,                               Case: CV 18-00448 DKW-WRP
                                                                       FILED IN THE
                    V.                                        UNITED STATES DISTRICT COURT
                                                                   DISTRICT OF HAWAII

                                                                          April 20, 2020
  AIG SPECIALTY INSURANCE CO.,
  fka Chartis Specialty Insurance Co.;                              At 4 o’clock and 20 min p.m.
                                                                       SUE BEITIA, CLERK
  AMERICAN INTERNATIONAL
  GROUP, INC.; PROMMIS SOLUTIONS
  HOLDING CORP, nka Old Alabama
  Closing Corp., MCCORRISTON
  MILLER MUKAI MACKINNON LLP,
  DOES 10-30,

               Defendants.

 [ ]       Jury Verdict. This action came before the Court for a trial by jury. The issues
           have been tried and the jury has rendered its verdict.

 [T] Decision by Court. This action came for consideration before the Court. The
           issues have been considered and a decision has been rendered.

           IT IS ORDERED AND ADJUDGED that judgment is entered in favor of all
           defendants, pursuant to the Minute Order, entered on May 17, 2019, ECF No. 56
           and the “Order (1) Denying Plaintiff’s Amended Motion for Partial Summary
           Judgment, (2) Granting in Part Defendant’s Motion for Summary Judgment Re:
           Insurance Coverage, (3) Rejecting Plaintiff’s Objection to the Magistrate Judge’s
           Order Denying Plaintiff’s Motion for Leave to Amend; and (4) Denying as Moot
           Various Other Motions”, ECF No. 142, filed on April 20, 2020. It is further
           ordered that the Clerk shall closed this case.

                    April 20, 2020                                          SUE BEITIA
  Date                                                     Clerk

                                                                       /s/ Sue Beitia by ET
                                                           (By) Deputy Clerk
